Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites the limitation “an elongate helical shape,” and should be corrected to reflect proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161) in view of Costa (US 5117748).
Regarding claim 1, Hunot teaches a food heater, comprising: a base ([0055] housing 24); a drive unit pivotally coupled to the base, the drive unit including a motor operably coupled to a drive member ([0066] motor 200 is mounted to frame side wall 52; drive assembly also comprises drive chain 208); a plurality of heaters coupled to the drive unit and projecting outwardly therefrom ([0066] the motor drives the chain 208 to rotate the tubes 26; [0059] heating members 28 located within the roller tubes 26); a plurality of rollers configured to be individually positioned over corresponding ones of the heaters such that each of the heaters is positioned within a corresponding roller ([0059] heating members 28 located within the roller tubes 26); and a plurality of sprockets configured to be coupled to corresponding ones of the rollers, wherein each of the sprockets is configured to operably engage the drive member when the rollers are positioned over the corresponding ones of the heaters ([0066] each of the roller tubes has formed integrally therewith a sprocket or gear 196 which is part of the roller tube drive assembly 32. Drive chain 208 extends to the tube sprockets 196), wherein the motor is configured to rotate the drive member to thereby rotate the rollers ([0066] the motor drives the chain 208 in the direction of the arrows in FIG. 9 so that idler sprocket 36 and roller tube sprockets 196 are rotated to rotate the tubes 26) but is silent on and wherein the drive unit is rotatable from a first position in which the rollers extend generally parallel to the base to a second position in which the rollers extend at angle to the base.
However, Costa teaches wherein the drive unit is rotatable from a first position in which the rollers extend generally parallel to the base to a second position in which the rollers extend at angle to the base (Col. 3  lines 15-25, Fig. 2 rollers on frame members 12 and 14, having a handle to lift the rollers, Fig. 2 rollers shown parallel, able to move into a second position that is angled from the base using handle).
Hunot and Costa are considered to be analogous to the claimed invention because they are in the same field of food heating devices. It would have been obvious to have modified Hunot to incorporate the teachings of Costa to have a first and second position of the rollers in order to be able to transport the assembly to and from a grill (Costa Col. 3  lines 15-25).
Regarding claim 7, Hunot and Costa teach the food heater of claim 1, and Hunot teaches wherein the heaters are cartridge heaters ([0059] heating members 28 located within the roller tubes 26).
Regarding claim 9, Hunot and Costa teach the food heater of claim 1, and Hunot teaches wherein the heaters each include a first end portion coupled to the drive unit and a second end portion opposite the first end portion ([0066] roller tubes 26 have cylindrical end sections 194 at their left ends and at their right ends, each of the roller tubes has formed integrally therewith a sprocket or gear 196 which is part of the roller tube drive assembly 32), wherein the rollers each include a first end portion configured to be coupled to the corresponding one of the sprockets ([0066] at their right ends, each of the roller tubes has formed integrally therewith a sprocket) and a second end portion opposite the first end portion ([0066] cylindrical end sections 194 at their left ends) and wherein the food heater further includes a support structure coupled to the base and configured to support the second end portions of the heaters and the second end portions of the rollers in the first position ([0068] roller tube sprockets 196 can be covered by a protective plate 209 which also serves as a support for the tube heating members 28).
Regarding claim 10, Hunot and Costa teach the food heater of claim 9, and Hunot teaches wherein the support structure in the first position is configured to support the second end portions of the heaters and the second end portions of the rollers such that the individual rollers are generally coaxially aligned with the corresponding ones of the heaters (Fig. 10 rollers tubes 26 coaxially aligned with tube heating members 28).

Claims 2, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161) and Costa (US 5117748) as applied to claim 1 above, and further in view of Diffely (US20190191927).
Regarding claim 2, Hunot and Costa teach the food heater of claim 1, but are silent on  wherein the rollers are configured to be manually removable from over the corresponding ones of the heaters without the use of tools when the drive unit is in the second position.
However, Diffely teaches  wherein the rollers are configured to be manually removable from over the corresponding ones of the heaters without the use of tools when the drive unit is in the second position ([0051]the rollers 40 may each be individually removable).
Hunot, Costa, and Diffely are considered to be analogous to the claimed invention because they are in the same field of food heating devices. It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Diffely to have the rollers be removable in order to continue using rollers in the case that a single roller is damaged or needs maintenance (Diffely [0051]).
Regarding claim 11, Hunot and Costa teach the food heater of claim 9, but are silent on wherein the support structure includes a first portion having a plurality of first arcuate surfaces and a second portion having a plurality of second arcuate surfaces, wherein each of the first arcuate surfaces is configured to support a corresponding one of the second end portions of the heaters, and wherein the second circular surface is configured to support the second end portions of the rollers in the first position.
However, Diffely teaches wherein the support structure includes a first portion having a plurality of first arcuate surfaces and a second portion having a plurality of second arcuate surfaces ([0042]  frontal support 31 may include first indentations 22 and the rear support 36 may include second indentations 37 such as shown in FIG. 12), wherein each of the first arcuate surfaces is configured to support a corresponding one of the second end portions of the heaters ([0042] rollers 40 are rotatably connected to the frame 30 between its frontal and rear supports 31, 36 by being rotatably positioned within the first and second indentations 22, 37 such as shown in FIG. 3), and wherein the second circular surface is configured to support the second end portions of the rollers in the first position ([0042] rollers 40 are rotatably connected to the frame 30 between its frontal and rear supports 31, 36 by being rotatably positioned within the first and second indentations 22, 37 such as shown in FIG. 3.).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Diffely to have support structures with first and second arcuate surfaces corresponding to the heaters in order to have a means place rollers on the frame of the device (Diffely [0042]).
Regarding claim 15, Hunot teaches a food heater, comprising: a base ([0055] housing 24); a drive unit mounted to the base ([0066] motor 200 is mounted to frame side wall 52; drive assembly also comprises drive chain 208); a plurality of heaters positioned within corresponding ones of the rollers, wherein the drive unit is configured to rotate the rollers when the rollers are in the first position ([0066] the motor drives the chain 208 in the direction of the arrows in FIG. 9 so that idler sprocket 36 and roller tube sprockets 196 are rotated to rotate the tubes 26.) but is silent on a plurality of rollers releasably coupled to the drive unit, wherein the rollers are pivotable between a first position relative to the base and a second position relative to the base; and wherein the rollers are configured to be manually removed from over the corresponding ones of the heaters when the rollers are in the second position.
However, Costa teaches a plurality of rollers releasably coupled to the drive unit, wherein the rollers are pivotable between a first position relative to the base and a second position relative to the base (Col. 3  lines 15-25, Fig. 2 rollers on frame members 12 and 14, having a handle to lift the rollers, Fig. 2 rollers shown parallel, able to move into a second position that is angled from the base using handle).
It would have been obvious to have modified Hunot to incorporate the teachings of Costa to have a first and second position of the rollers in order to be able to transport the assembly to and from a grill (Costa Col. 3  lines 15-25).
However, Diffely teaches and wherein the rollers are configured to be manually removed from over the corresponding ones of the heaters when the rollers are in the second position ([0051] the rollers 40 may each be individually removable).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Diffely to have the rollers be removable in order to continue using rollers in the case that a single roller is damaged or needs maintenance (Diffely [0051]).
Regarding claim 20, Hunot, Costa, Diffely teach the food heater of claim 15, and Hunot teaches wherein the base includes a stand configured to operably support the drive unit in the second position ([0055] housing 24, houses rollers at all positions).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161) in view of Cretors (US20100170885) and in further view of Diffely (US20190191927).
Regarding claim 21, Hunot teaches a heater for heating one or more food products, comprising: a base ([0055] housing 24); a drive unit pivotally coupled to the base ([0066] motor 200 is mounted to frame side wall 52; drive assembly also comprises drive chain 208), a plurality of heaters mounted in parallel to the drive unit (a plurality of heaters mounted in parallel to the drive unit); a plurality of rollers configured to be positioned over corresponding ones of the heaters ([0059] heating members 28 located within the roller tubes 26), wherein, in the cooking position with the rollers positioned over the corresponding ones of the heaters ([0059] heating members 28 located within the roller tubes 26)— the rollers are spaced apart from another and configured to support the one or more food products between adjacent pairs thereof ([0003] food can be placed upon the roller tubes to be heated, fig. 1 roller tubes shown placed apart), the drive unit is configured rotate the rollers to rotate the one or more food products ([0066] the motor drives the chain 208 in the direction of the arrows in FIG. 9 so that idler sprocket 36 and roller tube sprockets 196 are rotated to rotate the tubes 26), and the heaters are configured to heat the corresponding ones of the rollers to heat the one or more food products ([0004] heating and cooking assemblies have used rotatable roller tubes for heating and cooking food) but is silent on wherein the drive unit is pivotable between a cooking position and a cleaning position; wherein, in the cleaning position, the rollers are configured to be removed from over the corresponding ones of the heaters.
Cretors wherein the drive unit is pivotable between a cooking position and a cleaning position ([0016] driving system in a cleaning arrangement).
It would have been obvious to have modified Hunot to incorporate the teachings of Cretors to have a cooking and cleaning position in order to be able to overcome previously known laborious cleaning methods for the cleaning of food heating devices (Cretors [0003]).
Diffely teaches wherein, in the cleaning position, the rollers are configured to be removed from over the corresponding ones of the heaters ([0051] the rollers 40 may each be individually removable). 
It would have been obvious to have modified Hunot and Cretors to incorporate the teachings of Diffely to have the rollers be removable in order to continue using rollers in the case that a single roller is damaged or needs maintenance (Diffely [0051]).
Regarding claim 22, Hunot, Cretors, and Diffely teach the heater of claim 21, and Hunot teaches wherein the number of rollers and the number of heaters is greater than five (Fig. 1 roller tubes 26, more than five shown).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161) and Costa (US 5117748) as applied to claim 1 above, and further in view of Cretors (US20100170885).
Regarding claim 8, Hunot and Costa teach the food heater of claim 9, but are silent on wherein the heaters project farther from the drive unit than the rollers when the rollers are positioned over the corresponding ones of the heaters.
However, Cretors teaches wherein the heaters project farther from the drive unit than the rollers when the rollers are positioned over the corresponding ones of the heaters ([0029] Fig. 6 B second end of heating element 312B extending farther than second end of roller 402B).
Hunot, Costa, and Cretors are considered to be analogous to the claimed invention because they are in the same field of food heating devices. It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Cretors to have the heaters project farther than the rollers in order to be able to provide additional support for the second end of the heating element (Cretors [0035]).
Regarding claim 14, Hunot and Costa teach the food heater of claim 1, but are silent on  wherein each of the rollers are configured to be decoupled from the corresponding ones of the sprockets by manually pulling the rollers away from the sprockets when the rollers are removed from over the corresponding ones of the heaters.
However, Cretors teaches  wherein each of the rollers are configured to be decoupled from the corresponding ones of the sprockets by manually pulling the rollers away from the sprockets when the rollers are removed from over the corresponding ones of the heaters ([0037] the roller 400 can be released or disconnected from the driven sprocket 224 at the coupling 230).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Cretors to have the sprockets be removable from the rollers in order to be able to clean the roller separately from other items (Cretors [0037]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161) and Costa (US 5117748) as applied to claim 1 above, and further in view of Davis (US20170156545).
Regarding claim 6, Hunot and Costa teach the food heater of claim 1, but are silent on wherein the drive member has an elongate helical shape.
However, Davis (US20170156545) teaches wherein the drive member has an elongate helical shape ([0122] transfer gears 21 may be helical spur gears).
Hunot, Costa, and Davis (US20170156545) are considered to be analogous to the claimed invention because they are in the same field of food heating devices. It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Davis (US20170156545) to have the drive member be a helical shape in order to provide gears that can engage with a plurality of gears disposed across the width of the device housing (Davis [0123]).

Claims 16-18 and are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161), Costa (US 5117748), and Diffely (US20190191927) as applied to claim 15 above, and further in view of Davis (US20130104747).
Regarding claim 16, Hunot, Costa, and Diffely teach the food heater of claim 15, but are silent on further comprising a plurality of sprockets configured to be coupled to corresponding ones of the rollers, wherein the drive unit includes a motor operably coupled to a worm drive member, wherein the worm drive member is configured to engage the sprockets,
However, Davis (US20130104747) further comprising a plurality of sprockets configured to be coupled to corresponding ones of the rollers, wherein the drive unit includes a motor operably coupled to a worm drive member ([0024] the roller grill may utilize a belt drive assembly coupled to a worm gear assembly), wherein the worm drive member is configured to engage the sprockets ([0060] the ratio of spur gears 225 to worm gears 230 is 1:1.), and wherein the motor is configured to drive the worm drive member to rotate the sprockets to thereby rotate the rollers ([0062] the motor 265 generates rotary motion of the heating tubes 220 by using the timing belt 245 to transfer rotary motion to the worm gears 230 engaged with the spur gears 225).
Hunot, Costa, Diffely and Davis (US20130104747) are considered to be analogous to the claimed invention because they are in the same field of food heating devices. It would have been obvious to have modified Hunot, Costa, Diffely to incorporate the teachings of Davis (US20130104747) to have a worm gear assembly that engages the sprockets in order to provide rotary motion to the heating tubes (Davis [0037]).
Regarding claim 17, Hunot, Costa, Diffely and Davis (US20130104747) teach the food heater of claim 16, but Hunot, Costa, Diffely are silent on wherein rotation of the worm drive member is configured to pull the sprockets toward the drive unit.
Davis (US20130104747) teaches wherein rotation of the worm drive member is configured to pull the sprockets toward the drive unit ([0062] during operation of the roller grill 200, the motor 265 generates rotary motion of the heating tubes 220 by using the timing belt 245 to transfer rotary motion to the worm gears 230 engaged with the spur gears 225).
It would have been obvious to have modified Hunot, Costa, Diffely to incorporate the teachings of Davis (US20130104747) to have a worm gear assembly that pulls the sprockets in order to provide rotary motion to the heating tubes (Davis [0037]).
Regarding claim 18, Hunot, Costa, Diffely and Davis (US20130104747) teach the food heater of claim 16, and Hunot teaches wherein (a) the rollers each have generally the same dimensions as one another (Fig. 1 roller tubes 26 shown having similar dimensions) and (b) the sprockets each have generally the same dimensions as one another such that each of the rollers rotates at generally the same rate (Fig. 9 sprockets 196 shown having similar dimensions, being rotated together).

Claims 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161), Costa (US 5117748), and Diffely (US20190191927) as applied to claims 11 and 21 above, and further in view of Cretors (US20100170885).
Regarding claim 12, Hunot, Costa, and Diffely teach the food heater of claim 11 but are silent on  wherein each of the first arcuate surfaces is concentrically positioned relative to a corresponding one of the second arcuate surfaces.
However, Cretors teaches wherein each of the first arcuate surfaces is concentrically positioned relative to a corresponding one of the second arcuate surfaces ([0037] roller 400 in the insert 140,  second sidewall 110B. Fig. 6 B insert 140 having bearing 118 which is concentric with the opening of 110B).
It would have been obvious to have modified Hunot, Costa, Diffely to incorporate the teachings of Cretors to have the arcuate surfaces be concentric in order to separate an insert, being the first arcuate surface, from a sidewall, having the second concentric surface, for cleaning (Cretors [0036]).
Regarding claim 13, Hunot, Costa, Diffely teach the food heater of claim 11 but Hunot and Costa are silent on wherein the first portion is mounted to the base  and wherein the second portion is removably coupled to the first portion.
However, Diffely teaches wherein the first portion is mounted to the base ([0042]  frontal support 31 may include first indentations 22 and the rear support 36 may include second indentations 37 such as shown in FIG. 12).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Diffely to have the first portion mounted to a base in order to have a means to place rollers on the frame (Diffely [0042]).
Cretors teaches  wherein the second portion is removably coupled to the first portion ([0037]  roller 400 in the insert 140,  second sidewall 110B. Fig. 6 B insert 140 having bearing 118 which is concentric with the opening of 110B).
It would have been obvious to have modified Hunot, Costa, Diffely to incorporate the teachings of Cretors to wherein the second portion be removably coupled to the first portion in order to separate an insert, being the first arcuate surface, from a sidewall, having the second concentric surface, for cleaning (Cretors [0036]).
Regarding claim 23, Hunot, Cretors, and Diffely teach the heater of claim 21, but are silent on wherein the heaters extend generally parallel to the base in the cooking position, and wherein the heaters extend at angle to the base in the cleaning position to permit the removal of the rollers from over the corresponding ones of the heaters.
However, Costa teaches wherein the heaters extend generally parallel to the base in the cooking position, and wherein the heaters extend at angle to the base in the cleaning position to permit the removal of the rollers from over the corresponding ones of the heaters (Col. 3  lines 15-25, Fig. 2 rollers on frame members 12 and 14, having a handle to lift the rollers, Fig. 2 rollers shown parallel, able to move into a second position that is angled from the base using handle).
It would have been obvious to have modified Hunot, Cretors, and Diffely to incorporate the teachings of Costa to have a first and second position of the rollers in order to be able to transport the assembly to and from a grill (Costa Col. 3  lines 15-25).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hunot (US20050061161), Costa (US 5117748), Diffely (US20190191927), and Davis (US20130104747) as applied to claim 16 above, and further in view of Cretors (US20100170885).
Regarding claim 19, Hunot, Costa, Diffely and Davis (US20130104747)  teach the food heater of claim 16, but Hunot, Costa, and Davis (US20130104747)  are silent on  wherein the rollers are configured to be manually removed from over the corresponding ones of the heaters without the use of tools when the drive unit is in the second position, and wherein the sprockets are configured to be decoupled from the corresponding ones of the rollers when the rollers are removed from over the corresponding ones of the heaters.
Diffely teaches wherein the rollers are configured to be manually removed from over the corresponding ones of the heaters without the use of tools when the drive unit is in the second position ([0051] the rollers 40 may each be individually removable).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Diffely to have the rollers be removable in order to continue using rollers in the case that a single roller is damaged or needs maintenance (Diffely [0051]).
Cretors teaches wherein the sprockets are configured to be decoupled from the corresponding ones of the rollers when the rollers are removed from over the corresponding ones of the heaters [0037] the roller 400 can be released or disconnected from the driven sprocket 224 at the coupling 230).
It would have been obvious to have modified Hunot and Costa to incorporate the teachings of Cretors to have the sprockets be removable from the rollers in order to be able to clean the roller separately from other items (Diffely [0037]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761